Mr. Justice Gary delivered the opinion of the Court. April 25, 1896, the appellant entered judgment upon notes against the appellee, by confession under- warrants of attorney. April 27, 1896, the appellee moved the court to set aside the judgment and permit him to plead, which motion, being continued until May 23, 1896, was then granted, and the appellee pleaded. The cause being in this condition, the court allowed this appeal, which on motion of the appellee is now dismissed. There is no final judgment. The cause is pending at the Circuit. Dean v. Gerlach, 34 Ill. App. 234; Mast Buggy Co. v. Litchfield Imp. Co., 55 Ill. App. 98; Roseland Mfg. Co. v. Arcan, 55 Ill. App. 336. In the cases cited by the appellant—Stein v. Good, 16 Ill. App. 516, and Hempstead v. Humphrey, 38 HI. 90—it does not appear that any question as to the right to appeal was considered. Appeal dismissed.